REASONS FOR ALLOWANCE
1.	Claims 1 – 11 and 25 – 42 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Applicants’ Arguments/Remarks filed December 21, 2020 with respect to claims 1, 25, 36 and 42 have been considered and they are persuasive. 
Deeno et al. (US Pub. No. 2020/0154326), in the same field of endeavor as the present invention, disclose a wireless transmit/receive unit (WTRU) may receive, from a serving cell based on the measurement report, a conditional reconfiguration message that includes a trigger condition and configuration information for handover to a target cell based on the trigger condition. The conditional reconfiguration message may be stored and the WTRU monitors trigger quantities of the serving cell and the target cell for the trigger condition being met. When the trigger condition is met within a validity period, then the WTRU applies the received configuration information and starts the handover to the target cell (abstract).  However, Deeno et al. do not disclose the claimed features as recited in claims 1, 25, 36 and 42 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1 – 11 and 25 – 42.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473